Exhibit Texas Eastern Products Pipeline Company, LLC and Subsidiaries Unaudited Condensed Consolidated Balance Sheet March 31, 2009 TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC AND SUBSIDIARIES TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet as of March 31, 2009 2 Notes to Unaudited Condensed Consolidated Balance Sheet: 1.Organization and Basis of Presentation 3 2.General Accounting Matters 4 3.Accounting for Equity Awards 5 4.Derivative Instruments and Hedging Activities 7 5.Inventories 10 6.Property, Plant and Equipment 10 7.Investments in Unconsolidated Affiliates 10 8.Intangible Assets and Goodwill 11 9.Debt Obligations 12 10.Equity (Deficit) 13 11.Business Segments 14 12.Related Party Transactions 15 13.Commitments and Contingencies 17 14.Subsequent Events 21 1 TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (Dollars in millions) March 31, ASSETS 2009 Current assets: Cash and cash equivalents $ 2.2 Accounts receivable, trade (net of allowance for doubtful accounts of $2.6) 741.6 Accounts receivable, related parties 10.7 Inventories 52.6 Other 33.4 Total current assets 840.5 Property, plant and equipment, at cost (net of accumulated depreciation of $703.8) 2,517.2 Investments in unconsolidated affiliates 1,244.8 Intangible assets (net of accumulated amortization of $165.1) 202.3 Goodwill 106.6 Other assets 131.3 Total assets $ 5,042.7 LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued liabilities $ 755.2 Accounts payable, related parties 20.6 Accrued interest 45.7 Other accrued taxes 18.0 Other 14.9 Total current liabilities 854.4 Long-term debt: Senior notes 1,712.1 Junior subordinated notes 299.6 Other long-term debt 565.6 Total long-term debt 2,577.3 Other liabilities and deferred credits 28.5 Commitments and contingencies Equity (deficit): Texas Eastern Products Pipeline Company, LLC member’s equity (deficit): Member’s equity (deficit) (112.5 ) Accumulated other comprehensive loss (6.1 ) Total Texas Eastern Products Pipeline Company, LLC member’s equity (deficit) (118.6 ) Noncontrolling interest 1,701.1 Total equity (deficit) 1,582.5 Total liabilities and equity (deficit) $ 5,042.7 See Notes to Unaudited Condensed Consolidated Balance Sheet. 2 TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in millions. Note 1.Organization and Basis of Presentation Organization Texas Eastern Products Pipeline Company, LLC is a Delaware limited liability company that owns a 2% general partner interest in TEPPCO Partners, L.P. (“TEPPCO”) and acts as the managing general partner of TEPPCO.We have no independent operations and no material assets outside those of TEPPCO.TEPPCO is a publicly traded, diversified energy logistics partnership with operations that span much of the continental United States.Its limited partner units (“Units”) are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “TPP.”TEPPCO was formed in March 1990 as a Delaware limited partnership.TEPPCO operates principally through TE Products Pipeline Company, LLC (“TE Products”), TCTM, L.P. (“TCTM”), TEPPCO Midstream Companies, LLC (“TEPPCO Midstream”) and TEPPCO Marine Services, LLC (“TEPPCO Marine Services”). Our membership interests are owned by Enterprise GP Holdings L.P. (“Enterprise GP Holdings”), a publicly traded partnership controlled by Dan L. Duncan.Enterprise GP Holdings is an affiliate of EPCO, Inc. (“EPCO”), a privately-held company also controlled by Dan L. Duncan.Mr. Duncan and certain of his affiliates, including DFI GP Holdings L.P. (“DFIGP”), Enterprise GP Holdings and Dan Duncan LLC, a privately-held company controlled by him, control us, TEPPCO and Enterprise Products Partners L.P. (“Enterprise Products Partners”) and its affiliates, including Duncan Energy Partners L.P. (“Duncan Energy Partners”).EPCO and its affiliates and Enterprise GP Holdings are not liable for our obligations nor do we assume or guarantee the obligations of such affiliates.We do not receive financial assistance from or own interests in any other EPCO affiliates other than our general partner interests in TEPPCO.Enterprise GP Holdings, DFIGP and other entities controlled by Mr. Duncan own 17,073,315 of TEPPCO’s Units.Our executive officers are employees of EPCO, and most of the other personnel working on behalf of TEPPCO also are employees of EPCO.Under an amended and restated administrative services agreement (“ASA”), EPCO performs management, administrative and operating functions required for us and our subsidiaries, and we reimburse EPCO for all direct and indirect expenses that have been incurred in managing us and our subsidiaries. References to “we,” “us,” “our,” and the “Company” mean Texas Eastern Products Pipeline Company, LLC, and where the context requires, include our subsidiaries and their business and operations.References to the “Parent Company” are intended to mean and include Texas Eastern Products Pipeline Company, LLC, in its individual capacity, and not on a consolidated basis as part of a common control group with TEPPCO and its subsidiaries. We refer to refined products, liquefied petroleum gases (“LPGs”), petrochemicals, crude oil, lubrication oils and specialty chemicals, natural gas liquids (“NGLs”), natural gas, asphalt, heavy fuel oil and other heated oil products, collectively as “petroleum products” or “products.” Basis of Presentation Effective January 1, 2009, we adopted the provisions of Statement of Financial Accounting Standards (“SFAS”) No. 160, Noncontrolling Interests in Consolidated Financial Statements.SFAS 160 established accounting and reporting standards for noncontrolling interests, which were previously identified as minority interest in our balance sheet.This new standard requires, among other things, that noncontrolling interests be presented as a component of equity on our consolidated balance sheet (i.e., elimination of the “mezzanine” presentation previously used for minority interest).See Note 10 for additional information regarding noncontrolling interests. The consolidated balance sheet included in this Current Report on Form 8-K reflects the changes required by SFAS 3 TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET We own a 2% general partner interest in TEPPCO, which conducts substantially all of our business.We have no independent operations and no material assets outside those of TEPPCO.The number of reconciling items between our consolidated balance sheet and that of TEPPCO are few.The most significant difference is that relating to noncontrolling interest ownership in our net assets by the limited partners of TEPPCO, and the elimination of our investment in TEPPCO with our underlying partner’s capital account in TEPPCO. The accompanying unaudited condensed consolidated balance sheet reflects all adjustments that are, in the opinion of our management, of a normal and recurring nature and necessary for a fair statement of our financial position as of March 31, 2009. Although we believe our disclosures are adequate to make the information presented in our unaudited balance sheet not misleading, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) have been condensed or omitted pursuant to those rules and regulations of the U.S. Securities and Exchange Commission (“SEC” or “Commission”).Our unaudited March 31, 2009 balance sheet should be read in conjunction with our audited December 31, 2008 balance sheet filed on TEPPCO’s Current Report on Form 8-K on March 5, 2009 and TEPPCO’s annual report on Form 10-K for the year ended December 31, 2008.In addition, this financial information should be read in conjunction with TEPPCO’s Form 10-Q for the period ended March 31, 2009.The Commission file number for TEPPCO’s public filings is 1-10403. Note 2.General Accounting Matters Estimates The preparation of financial statements in conformity with GAAP requires our management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Although we believe these estimates are reasonable, actual results could differ from those estimates. Recent Accounting Developments The following information summarizes recently issued accounting guidance since those reported in our audited December 31, 2008 balance sheet filed on TEPPCO’s Current Report on Form 8-K on March 5, 2009 that will or may affect our future financial statements. In April 2009, the Financial Accounting Standards Board (“FASB”) issued new guidance in the form of FASB Staff Positions (“FSPs”) in an effort to clarify certain fair value accounting rules.FSP FAS 157-4, Determining Fair Value When the Volumes and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly, establishes a process to determine whether a market is not active and a transaction is not distressed.FSP FAS 157-4 states that companies should look at several factors and use judgment to ascertain if a formerly active market has become inactive. When estimating fair value, FSP FAS 157-4 requires companies to place more weight on observable transactions determined to be orderly and less weight on transactions for which there is insufficient information to determine whether the transaction is orderly (entities do not have to incur undue cost and effort in making this determination). The FASB also issued FSP FAS 107-1 and APB 28-1, Interim Disclosures About Fair Value of Financial Instruments.This FSP requires that companies provide qualitative and quantitative information about fair value estimates for all financial instruments not measured on the balance sheet at fair value in each interim report. Previously, this was only an annual requirement. We will adopt these FSPs effective July1, 2009.We do not expect that this new guidance will have a material impact on our financial statements. 4 TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET Note 3.Accounting for Equity Awards We account for equity awards in accordance with SFAS No. 123(R), Share-Based Payment (“SFAS 123(R)”).Such awards were not material to our consolidated balance sheet for the period presented. Certain key employees of EPCO participate in long-term incentive compensation plans managed by EPCO.The compensation expense we record related to equity awards is based on an allocation of the total cost of such incentive plans to EPCO.We record our pro rata share of such costs based on the percentage of time each employee spends on our consolidated business activities. 1999 Phantom Unit Retention Plan The Texas Eastern Products Pipeline Company, LLC 1999 Phantom Unit Retention Plan (“1999 Plan”) provides for the issuance of phantom unit awards as incentives to key employees.A total of 15,800 phantom units were outstanding under the 1999 Plan at March 31, 2009, as 2,800 additional phantom units outstanding at December 31, 2008 under the 1999 Plan were forfeited during the three months ended March 31, 2009.The 15,800 outstanding phantom unit awards cliff vest as follows: 13,000 in April 2009 and 2,800 in January 2010.At March31, 2009, we had an accrued liability balance of $0.4 million for compensation related to the 1999 Plan. 2000 Long Term Incentive Plan The Texas Eastern Products Pipeline Company, LLC 2000 Long Term Incentive Plan (“2000 LTIP”) provides key employees incentives to achieve improvements in our financial performance.At December 31, 2008, we had an accrued liability balance of $0.2 million for compensation related to the 2000 LTIP.On December 31, 2008, 11,300 phantom units vested and $0.2 million was paid out to participants in the first quarter of 2009.There were no remaining phantom units outstanding under the 2000 LTIP at March 31, 2009. 2005 Phantom Unit Plan The Texas Eastern Products Pipeline Company, LLC 2005 Phantom Unit Plan (“2005 Phantom Unit Plan”) provides key employees incentives to achieve improvements in our financial performance.At December 31, 2008, we had an accrued liability balance of $0.6 million for compensation related to the 2005 Phantom Unit Plan.On December 31, 2008, a total of 36,600 phantom units vested and $0.6 million was paid out to participants in the first quarter of 2009.There were no remaining phantom units outstanding under the 2005 Phantom Unit Plan at March 31, 2009. EPCO 2006 Long-Term Incentive Plan The EPCO, Inc. 2ong-Term Incentive Plan (“2006 LTIP”) provides for awards of TEPPCO’s Units and other rights to our non-employee directors and to certain employees of EPCO and its affiliates providing services to us.Awards granted under the 2006 LTIP may be in the form of restricted units, phantom units, unit options, unit appreciation rights (“UARs”) and distribution equivalent rights.Subject to adjustment as provided in the 2006 LTIP, awards with respect to up to an aggregate of 5,000,000 of TEPPCO’s Units may be granted under the 2006 LTIP.After giving effect to the issuance or forfeiture of restricted unit awards and option awards through March 31, 2009, a total of 4,388,184 additional TEPPCO Units could be issued under the 2006 LTIP in the future. 5 TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET Unit options.The following table presents unit option activity under the 2006 LTIP for the periods indicated: Weighted- Weighted- Average Average Remaining Number Strike Price Contractual of Units (dollars/Unit) Term (in years) Unit Options: Outstanding at December 31, 2008 355,000 $ 40.00 Granted (1) 154,000 $ 20.32 Forfeited (47,000 ) $ 40.30 Outstanding at March 31, 2009 (2) 462,000 $ 33.41 4.80 (1) The total grant date fair value of these awards granted on February 23, 2009 was $0.6 million based upon the following assumptions:(i) expected life of the option of 4.9 years; (ii) risk-free interest rate of 1.8%; (iii) expected distribution yield on TEPPCO’s Units of 12.93%; (iv) estimated forfeiture rate of 17%; and (v) expected unit price volatility on TEPPCO’s Units of 71.79%. (2) No unit options were exercisable at March 31, 2009. At March 31, 2009, the estimated total unrecognized compensation cost related to nonvestedunit options granted under the 2006 LTIP was $1.1 million.We expect to recognize this cost over a weightedaverage period of 3.43 years in accordance with the ASA. Restricted units.The following table presentsrestricted unit activity under the 2006 LTIP for the periods indicated: Weighted- Average Grant Number Date Fair Value of Units per Unit (1) Restricted Units at December 31, 2008 157,300 Forfeited (8,100 ) $ 40.31 Restricted Units at March 31, 2009 149,200 (1)Determined by dividing the aggregate grant date fair value of awards by the number of awards issued.The weighted-average grant date fair value per unit for forfeited awards is determined before an allowance for forfeitures. None of these restricted units vested during the three months ended March 31, 2009.At March 31, 2009, the estimated total unrecognized compensation cost related to restrictedunits under the 2006 LTIP was$3.3 million. We expect to recognize this cost over a weightedaverage period of 2.55 years in accordance with the ASA. Phantom units.At March 31, 2009, a total of 1,647 phantom units were outstanding, which were awarded in 2007 under the 2006 LTIP to three of the then non-executive members of the board of directors. Each participant is entitled to cash distributions equal to the product of the number of phantom units granted to the participant and the per Unit cash distribution that TEPPCO paid to its unitholders. Phantom unit awards to non-executive directors are accounted for in a manner similar to SFAS 123(R) liability awards. UARs.At March 31, 2009, a total of 401,608 UARs were outstanding, which have been awarded under the 2006 LTIP to non-executive members of the board of directors and to certain employees providing services directly to us. § Non-Executive Members of the Board of Directors.At March 31, 2009, a total of 95,654 UARs, awarded to non-executive members of the board of directors under the 2006 LTIP, were outstanding at a weighted average exercise price of $41.82 per TEPPCO Unit (66,225 UARs issued in 2007 at an exercise price of $45.30 per TEPPCO Unit to the then three non-executive members of the board of directors and 29,429 UARs issued in 2008 at an exercise price of $33.98 per TEPPCO Unit to a non-executive member of the board of directors in 6 TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET connection with his election to the board).UARs awarded to non-executive directors are accounted for in a manner similar to SFAS 123(R) liability awards.Mr. Hutchison, who was a non-executive member of the board of directors at the time of issuance of these UARs (and the phantom units discussed above), became interim executive chairman in March 2009. § Employees.At March 31, 2009, a total of 305,954 UARs, awarded under the 2006 LTIP to certain employees providing services directly to us, were outstanding at an exercise price of $45.35 per TEPPCO Unit. UARs awarded to employees are accounted for as liability awards under SFAS 123(R) since the current intent is to settle the awards in cash. Employee
